                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7
                                                                  UNITED STATES DISTRICT COURT
                                   8
                                                              NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10    HOOMAN PANAH, an individual,
                                                                                     Case No. 14-00166 BLF (PR)
                                  11                 Plaintiff,
                                                                                     ORDER DIRECTING PLAINTIFF
                                  12           v.                                    TO PROVIDE COURT WITH MORE
Northern District of California
 United States District Court




                                                                                     INFORMATION FOR UNSERVED
                                  13    STATE OF CALIFORNIA DEPT. OF                 DEFENDANTS
                                  14    CORRECTIONS AND
                                        REHABILITATION, et al.,
                                  15
                                                    Defendants.
                                  16

                                  17

                                  18         Plaintiff, an inmate on death row at California’s San Quentin State Prison
                                  19   (“SQSP”), proceeding pro se, filed a second amended civil rights complaint pursuant to 42
                                  20   U.S.C. § 1983, alleging unconstitutional acts by SQSP correctional officers. (Docket No.
                                  21   No. 54), which the Court screened and dismissed with leave to file a supplemental
                                  22   complaint. (Docket No. 66.) Plaintiff filed a supplemental complaint. (Docket No. 67.)
                                  23   On August 8, 2018, the Court found the supplemental complaint states a cognizable claim
                                  24   under the Fourteenth Amendment against Defendants Lt. Luna, Robberecht, Givens,
                                  25   Welton, McClelland, Lt. Jackson, AW Moore, CDW Rodriguez, and Warden Chappelle,
                                  26   and directed the Clerk to mail a Notice of Lawsuit and Request for Waiver of Service of
                                  27   Summons, and two copies of the Waiver of Service of Summons on each Defendant.
                                  28   (Docket No. 69.)
                                   1
                                              On November 1, 2018, the SQSP Litigation Coordinator returned the service
                                   2
                                       documents sent to Robberecht, AW Moore, Warden Chappelle, and McClelland, and
                                   3
                                       included a letter indicating the reason why each individual could not be served. (Docket
                                   4
                                       No. 101.)1
                                   5
                                              Although a plaintiff who is incarcerated and proceeding in forma pauperis may rely
                                   6
                                       on service by the Marshal, such plaintiff “may not remain silent and do nothing to
                                   7
                                       effectuate such service”; rather, “[a]t a minimum, a plaintiff should request service upon
                                   8
                                       the appropriate defendant and attempt to remedy any apparent defects of which [he] has
                                   9
                                       knowledge.” Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987). Here, Plaintiff’s
                                  10
                                       complaint has been pending for over 90 days, and thus, absent a showing of “good cause,”
                                  11
                                       claims against Defendants Robberecht, AW Moore, Warden Chappelle, and McClelland
                                  12
Northern District of California
 United States District Court




                                       are subject to dismissal without prejudice. See Fed. R. Civ. P. 4(m). Plaintiff must remedy
                                  13
                                       the situation by providing more information regarding Defendant Afnan’s current
                                  14
                                       whereabouts or face dismissal of his claims against this Defendant without prejudice. See
                                  15
                                       Walker v. Sumner, 14 F.3d 1415, 1421-22 (9th Cir. 1994) (holding prisoner failed to show
                                  16
                                       cause why prison official should not be dismissed under Rule 4(m) where prisoner failed to
                                  17
                                       show he had provided Marshal with sufficient information to effectuate service).
                                  18
                                              For the foregoing reasons, the Court orders Plaintiff to file a notice providing the
                                  19
                                       Court with more information regarding the current whereabouts for Defendants
                                  20
                                       Robberecht, AW Moore, Warden Chappelle, and McClelland such that the Marshal is
                                  21
                                       able to effect service. If Plaintiff fails to provide the Court with the information requested
                                  22
                                       within twenty-eight (28) days of the date this order is filed, Plaintiff’s claim against
                                  23
                                       Defendants shall be dismissed without prejudice pursuant to Rule 4(m) of the Federal
                                  24

                                  25
                                       1
                                  26    The service documents have not been returned for Defendants Lt. Luna, Lt. Jackson,
                                       Givens, Welton, and CDW Rodriguez and there is no indication that they have been
                                  27   served.

                                  28
                                                                                     2
                                   1
                                       Rules of Civil Procedure.
                                   2
                                                 The Clerk shall send Plaintiff a copy of the SQSP Litigation Coordinator letter
                                   3
                                       indicating the information needed to assist with identification of the named Defendants.
                                   4
                                                 IT IS SO ORDERED.
                                   5
                                       Dated: _____________________
                                                11/14/2018                                                           ________________________
                                   6                                                                                 BETH LABSON FREEMAN
                                   7                                                                                 United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order Directing Plaintiff to Provide Court with More Info for Unserved Defs
                                       PRO-SE\BLF\CR.14\00166Panah_moreinfo4
                                  27

                                  28
                                                                                                              3
